The plaintiff’s petition for certification for appeal from the Appellate Court, 23 Conn. App. 45, is granted, limited to the following issues:
“1. To prevail on a motion to open a judgment based on fraud, must the movant in a marital case establish diligence in attempting to discover the fraud?
“2. Is there a difference in marital cases between a fraud on the court and a fraud on the adverse party?
“3. Was the Appellate Court correct in deciding that the trial court should not have opened the judgment?”